Per Curiam.
The only negligence alleged in the petition was that the defendant failed to furnish to the plaintiff a rope of proper length for the purpose intended, it being alleged that the rope was too short and on that account would not go into the grooves as did the other ropes which he had placed therein. Upon the trial the evidence conclusively showed that the rope furnished by the'defendant to the plaintiff had been spliced by a fellow servant who was ■ assisted by the plaintiff, and that upon undertaking to put upon the pulley this particular rope, which was used as a belt, the plaintiff discovered that the rope was too short and undertook to force it on the pulley with a bar, and that in so doing he suffered his injury. We hold that the evidence in this case showed that the injury sustained by the plaintiff was due to the negligence of a fellow servant, and to his own negligence in undertaking to place the rope on the pulley. For this reason the court erred in overruling the motion for a new trial. See Donaldson v. Marsh Cypress Co., 9 Ga. App. 267 (70 S. E. 1121), and cases there cited.

Judgment reversed.


Broyles, C. J., and Dulce and Bloodworth, JJ., concur.